

Exhibit 10.20
RESTATEMENT OF OPTION AGREEMENT


THIS RESTATEMENT OF OPTION AGREEMENT ("Agreement") is made and entered into as
of January 1, 1997, by and among THE FALKIRK MINING COMPANY, an Ohio corporation
qualified to do business in North Dakota (hereinafter referred to as "Seller"),
and COOPERATIVE POWER ASSOCIATION, a Minnesota electric cooperative corporation
qualified to do business in North Dakota, and UNITED POWER ASSOCIATION, a
Minnesota electric cooperative corporation qualified to do business in North
Dakota (hereinafter collectively referred to as "Buyer"), and the STATE OF NORTH
DAKOTA, doing business as THE BANK OF NORTH DAKOTA ("Escrow Agent").
WITNESSETH:
WHEREAS, Seller, Buyer and KeyCorp, as successor by merger and name change to
The Cleveland Trust Company, entered into an Option Agreement dated as of July
1, 1974, pursuant to which Seller granted to Buyer the exclusive right to
purchase certain surface tracts and coal tracts and certain property and other
interests more particularly described therein, which Option Agreement was
amended pursuant to the Amendment to Option Agreement, dated as of December 15,
1993 (hereinafter referred to as the "Option Agreement");
WHEREAS, the Option Agreement was executed and delivered pursuant to a Coal
Sales Agreement, also dated as of July 1, 1974, by and between Seller and Buyer,
and as subsequently amended from time to time (hereinafter referred to as the
"Coal Sales Agreement"); and
WHEREAS, Buyer and Seller intend by this Agreement to amend and restate the
Option Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
SECTION 1. GRANT OF OPTION
Seller hereby conveys and grants to Buyer the exclusive right, option and
privilege, during the term of this Agreement, upon the terms herein contained,
to purchase the surface tracts and coal tracts referred to in Section 2
hereinafter, and to purchase the property and other interests referred to in
Section 3 hereinafter, subject, however, to the rights of third parties pursuant
to "Loans" and/or "Leases" as those terms are defined in Section 4 of the Coal
Sales Agreement.



--------------------------------------------------------------------------------



SECTION 2. DEPOSIT IN ESCROW OF DEEDS
Seller, within thirty (30) days after the execution of this Agreement, shall
deposit with the Escrow Agent, for the purposes herein specified, duly executed
and acknowledged deeds to all surface tracts and coal tracts, together with the
mining rights appurtenant thereto, used in connection with "Seller's Mine" as
that term is defined in Section 1(b) of the Coal Sales Agreement, which deeds
shall convey such tracts to Buyer as tenants in common having the respective
participations indicated by the provisions of Section 13 hereinafter, or to
their successors or assigns. In addition, Seller, on or before January 31, 1998,
and on or before January 31 of each year thereafter, shall deposit with the
Escrow Agent necessary replacement deeds such that on said date there shall be
on deposit with the Escrow Agent duly executed and acknowledged deeds from
Seller to Buyer, its successors and assigns, to all surface tracts and coal
tracts, together with the mining rights appurtenant thereto, used in connection
with Seller's Mine as of December 31 of the previous year. Exhibit A hereto
contains a legal description of all such surface tracts and coal tracts,
together with the mining rights appurtenant thereto, held by Seller as of
December 31, 1996. Each deposit by Seller with the Escrow Agent pursuant to this
Section 2 shall be accompanied by a certificate from an authorized officer of
Seller stating that the deposit is in compliance with this Section 2.
SECTION 3. DEPOSIT IN ESCROW OF ASSIGNMENTS AND BILL OF SALE
Seller, within thirty (30) days after the execution of this Agreement, shall
deposit with the Escrow Agent, for the purposes herein specified, (a) duly
executed and acknowledged assignments transferring to Buyer all of Seller's
interest in all of the leases, subleases, easements and other agreements used in
connection with Seller's Mine, and (b) a duly executed and acknowledged General
Bill of Sale and Assignment of Personal Property transferring Seller's title to
all of Seller's tangible and intangible personal property to Buyer as tenants in
common having the respective participations indicated by the provisions of
Section 13 hereinafter, or to their successors or assigns. In addition, Seller,
on or before January 31, 1998, and on or before January 31 of each year
thereafter, shall deposit with the Escrow Agent necessary replacement
assignments and a replacement General Bill of Sale and Assignment of Personal
Property, such that on said date there shall be on deposit with the Escrow Agent
duly executed and acknowledged assignments from Seller to Buyer, its successors
and assigns, of all leases, subleases, easements and other agreements used in
connection with Seller's Mine and a General Bill of Sale and Assignment of
Personal Property covering all tangible and intangible personal property and
fixtures used in connection with Seller's Mine as of December 31 of the previous
year. Exhibit B hereto contains a description of all such leases and subleases
held by Seller as of December 31, 1996, and Exhibit C hereto contains a
description of all such easements and other agreements held by Seller as of
December 31, 1996. Each deposit by Seller with the Escrow Agent pursuant to this
Section 3 shall be accompanied by a certificate from an authorized officer of
Seller stating that the deposit is in compliance with this Section 3.

2

--------------------------------------------------------------------------------



SECTION 4. DELIVERY BY ESCROW AGENT AND SELLER TO BUYER
The Escrow Agent shall forthwith deliver to Buyer the deeds described in Section
2 hereof and the assignments and the General Bill of Sale and Assignment of
Personal Property described in Section 3 hereof (which, collectively, are
hereinafter referred to as "Escrowed Documents of Title"), and Seller shall
thereupon surrender possession of such property upon receipt by the Escrow Agent
of written notice from Buyer of the exercise by Buyer of its rights pursuant to
Section 12 of the Coal Sales Agreement and receipt from Buyer of a certified or
cashier's check payable to Seller in an amount determined in accordance with the
provisions of Section 5 hereinafter and evidence of Buyer's assumption, payment,
satisfaction or deeming of satisfaction of the Loans and Leases as provided in
said Section 5. In addition, Seller shall forthwith deliver to Buyer any
additional deeds, assignments and bills of sale covering all of the real and
personal property interests acquired by Seller from the date of the last deposit
in escrow provided for in Sections 2 and 3 hereof to the date of the exercise by
Buyer of its rights pursuant to Section 12 of the Coal Sales Agreement.
SECTION 5. PRICE DETERMINATION, METHOD AND AMOUNT OF PAYMENT
The price to be paid to Seller for all the assets of Seller described in the
Escrowed Documents of Title and any additional documents of title as described
in Section 4 hereof, referred to in this Section 5 as the "Assets", shall be the
payment or assumption of all of Seller's obligations and the payment to Seller
of an amount equal to its shareholders' equity (including undistributed the
obligations of Seller under any Loan or Lease referred to in Section 4 of the
Coal Sales Agreement and the assumption by Buyer of the overriding lease
obligation of Seller to pay ten cents ($0.10) per ton to ANR Western Coal
Development Company or its assigns which is referred to in Section 5.2(b) of the
Coal Sales Agreement.
Payment of the price shall be made by Buyer assuming, paying or satisfying in
full the outstanding obligations of Seller described above and indemnifying and
saving harmless Seller from all liability or claims thereunder and by Buyer
paying by certified or cashier's check to Escrow Agent an amount equal to the
Seller's shareholders' equity. Buyer may offset any loans by Buyer to Seller.
The amount of the certified or cashier's check to be delivered to Escrow Agent
as aforesaid shall be determined by Buyer on the basis of the most recent
financial statements of Seller. Such certified or cashier's check shall
forthwith be delivered to Seller by Escrow Agent.
SECTION 6. SUBSEQUENT PRICE ADJUSTMENT
After the delivery of the Escrowed Documents of Title and any additional
documents of title and the certified or cashier's check in accordance with
Sections 4 and 5 hereof, Buyer shall pay promptly to Seller any amount by which
the certified or cashier's check delivered to the Escrow Agent is less than the
excess of the shareholders' equity over the amounts assumed, paid, satisfied

3

--------------------------------------------------------------------------------



or deemed satisfied referred to in Section 5 hereof, or Seller shall refund
promptly to Buyer any amount by which the certified or cashier's check aforesaid
is greater than the excess of the shareholders' equity over said amounts, as
determined by an audit as of the date of delivery of the certified or cashier's
check as aforesaid.
SECTION 7. DELIVERY BY ESCROW AGENT TO SELLER
The Escrow Agent shall forthwith deliver to Seller the Escrowed Documents of
Title upon receipt by the Escrow Agent from Buyer and Seller of written
notification that the Coal Sales Agreement has terminated for any reason other
than the provisions of Section 12 thereof. If Buyer, pursuant to the Coal Sales
Agreement, instructs Seller to permanently cease delivery of coal shipments from
the Riverdale Coal Field, as defined in the Coal Sales Agreement, then Buyer
shall, concurrently with giving Seller such instruction, notify the Escrow Agent
to deliver to Seller all assignments, deeds and other documents of title
covering all of the real property or real property interests to which such
instruction pertains and are subject to this Agreement. From and after the date
of such instruction, Buyer shall have no right, claim or option in or to any
such real property or real property interest under or pursuant to this
Agreement.
SECTION 8. CUSTODY OF ESCROWED DOCUMENTS OF TITLE
The Escrow Agent agrees that it shall hold the Escrowed Documents of Title
delivered to it by Seller in accordance with the provisions of this Agreement.
It is agreed that Seller's interest as lessee and beneficial and record owner of
the real and personal property represented by said documents of title shall
remain in Seller during the escrow period. No assignment, transfer or conveyance
of any right, title or interest in or to the subject matter of the escrow may be
made by the Escrow Agent except as provided in this Agreement.
SECTION 9. FEES AND DUTIES OF ESCROW AGENT    
(a)    The Escrow Agent shall receive compensation for services at its customary
rate as in effect from time to time and for the services and expenses of legal
counsel, agents and attorneys-in­ fact employed by the Escrow Agent in relation
to this Agreement; for amounts which it is charged or for which it is held
responsible or liable in relation to this Agreement; and for all out-of-pocket
expenses in relation to this Agreement, all of which amounts shall be paid by
Seller.
(b)    Should any controversy arise, or should the Escrow Agent have a good
faith doubt concerning the right of any person to the Escrowed Documents of
Title, the Escrow Agent shall have the right, but not the duty, to institute a
bill of interpleader in any court of competent jurisdiction to determine the
interests of Seller and Buyer to the Escrowed Documents of Title. In the event
that the Escrow Agent attempts to so institute a bill of interpleader and the
court denies or dismisses such bill, then the Escrow Agent shall have the right
to refuse to comply with any

4

--------------------------------------------------------------------------------



demands made upon it and to refuse to take any other action hereunder, so long
as such controversy shall continue or such doubt exists.
(c)    The duties of the Escrow Agent are only those which are specifically
provided in this Agreement, and the Escrow Agent is not required to institute
legal proceedings of any kind. The Escrow Agent is not required to defend any
legal proceedings unless requested to do so by the parties and then only if the
parties agree to indemnify the Escrow Agent to its satisfaction. The Escrow
Agent is not liable for any action it may take or fail to take as escrow agent
when its conduct is in good faith and in the exercise of its own best judgment
or upon the advice of its legal counsel.
(d)    The Escrow Agent shall be protected in acting upon any written notice,
request, demand, waiver, consent, certificate, receipt, authorization, power of
attorney, demand, letter, judgment, other paper or document which the Escrow
Agent believes in good faith to be genuine.
(e)    In case of the merger or consolidation of the Escrow Agent hereunder, the
resultant corporation shall be Escrow Agent without notice to any party. Seller
and Buyer may, at any time, mutually designate in writing another person or
corporation as a successor Escrow Agent. The Escrow Agent, upon receipt of such
designation of such successor signed by Seller and Buyer, shall promptly deliver
to such successor the Escrowed Documents of Title, and thereafter such successor
shall be bound by all of the covenants of the Escrow Agent contained herein.
(f)     The Escrow Agent shall have no responsibility for the genuineness or the
validity of any document deposited with it or for the identity or legal capacity
of any party involved, or for the sufficiency of any agency or for the
genuineness of signatures to any papers or documents, or for any delay in or
under this Agreement due to any cause beyond its control, and it shall be fully
protected in acting in accordance with any written instructions given to it
hereunder and believed by it to have been signed by the proper parties.
(g)    The Escrow Agent shall not be liable in the event it shall be prevented
from delivering any of the Escrowed Documents of Title or any check from Buyer
by operation of law or order of a court of competent jurisdiction.
(h)    The Escrow Agent shall not withhold performance under this Agreement,
unless restrained by order of court or served with some legal proceeding having
a similar effect, and in so doing, the Escrow Agent shall not become liable to
the undersigned, or to any other person, for its failure or refusal to comply
with conflicting or adverse claims or demands.
(i)    In the event of a dispute between the parties, an ambiguity in the
provisions hereof or uncertainty on the part of the Escrow Agent as to how to
proceed with the terms thereof, such that the Escrow Agent, in its sole and
absolute judgment, deems it necessary for its protection to do so, the Escrow
Agent may: (1) refrain from taking any action other than to safely keep the
Escrowed Documents of Title deposited with it until it shall have received joint
written instructions

5

--------------------------------------------------------------------------------



from the parties hereto; or (2) deposit the Escrowed Documents of Title with a
court of competent jurisdiction and thereupon have no further duties or
responsibilities in connection therewith.
(j)    The Escrow Agent may resign at any time by delivering written notice at
least thirty (30) days before the date upon which such resignation is to become
effective to the parties hereto, who hereby agree to designate, by a written
instrument delivered to the Escrow Agent together with the acceptance of such
successor on or before such effective date, a successor Escrow Agent. After the
effective date of such resignation, the Escrow Agent shall be under no further
obligation to perform any of the duties of Escrow Agent under the terms of this
Agreement other than to deliver the Escrowed Documents of Title and any check
from Buyer previously delivered to it to a properly designated successor Escrow
Agent or to deal with such Escrowed Documents of Title and check as provided in
paragraph (i) of this Section 9. Any successor Escrow Agent shall have all of
the duties, powers, rights and immunities conferred upon the Escrow Agent
hereby. Any successor Escrow Agent may accept as complete and correct and may
rely upon any account made by any prior Escrow Agent and shall not be subject to
any liability or responsibility with respect to the prior administration by any
prior Escrow Agent.
SECTION 10. TERM
This Agreement, unless sooner terminated pursuant to Section 7 hereof or by the
exercise of the option herein granted, shall terminate twenty-one (21) years
after the death of the last survivor of the issue living on the date hereof of
Ronald J. Larson and the issue living on the date hereof of Antone J. Rude, at
which time the Escrow Agent shall thereupon deliver the Escrowed Documents of
Title to Seller.
SECTION 11. EFFECT OF EXERCISE OF OPTION
The exercise by Buyer of the option herein shall have no effect on any claims or
controversies with respect to the Coal Sales Agreement except as provided
herein.
SECTION 12. NOTIFICATION
Except as otherwise expressly stated in this Agreement, any notice or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or by express
delivery service or by United States certified mail, return receipt requested,
postage prepaid and addressed to the appropriate party as follows:

6

--------------------------------------------------------------------------------



(a)
To Seller:
 
The Falkirk Mining Company
 
 
 
PO Box 1087
 
 
 
Underwood, North Dakota 58576-1087
 
 
 
Attention: President
 
 
 
 
with a copy to:
 
The North American Coal Corporation
 
 
 
Signature Place II
 
 
 
14785 Preston Road
 
 
 
Suite 1100
 
 
 
Dallas, Texas 75240-7891
 
 
 
Attention: President and Chief
Executive Officer

(b)
To Seller:
 
Cooperative Power Association
 
 
 
14615 Lone Oak Road
 
 
 
Eden Prairie, Minnesota 55344-2287
 
 
 
Attention: General Manager
 
 
 
 
with a copy to:
 
United Power Association
 
 
 
17845 East Highway 10
 
 
 
P.O. Box 800
 
 
 
Elk River, Minnesota 55330-0800
 
 
 
Attention: Executive Vice President and General Manager

(c)
To Escrow Agent:
 
The Bank of North Dakota
 
 
 
700 East Main Street
 
 
 
P.O. Box 5509
 
 
 
Bismarck, North Dakota 58502-5509
 
 
 
Attention: Manager, Trust Department

(d)
To such other address or addresses as the parties may from time to time
designate in writing.

SECTION 13. COMMITMENT OF BUYER
The commitment of each of the companies constituting Buyer is several, and not
joint, and the obligation and liability of each is limited to the following
percentages: Cooperative Power Association fifty-six percent (56%) and United
Power Association forty-four percent (44%).

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
Attest:
 
 
THE FALKIRK MINING COMPANY
 
 
 
 
/s/ Thomas A. Koza
 
By:
/s/ Dan W. Swetich
Secretary
 
 
Dan W. Swetich
 
 
 
Its President

Attest:
 
 
COOPERATIVE POWER ASSOCIATION
 
 
 
 
 
 
By:
/s/ Ronald J. Larson
Secretary
 
 
Ronald J. Larson
 
 
 
Its Acting General Manager

Attest:
 
 
UNITED POWER ASSOCIATION
 
 
 
 
 
 
By:
/s/ Antone J. Rude
Secretary
 
 
Antone J. Rude
 
 
 
Its Executive Vice President
 
 
 
and General Manager

Attest:
 
 
THE BANK OF NORTH DAKOTA
 
 
 
 
/s/ La Donna Laingang
 
By:
/s/ Nancy Glass
Secretary
 
 
Nancy Glass
 
 
 
Its Manager, Trust Department

Note: Copies of the exhibits can be obtained through the Bismarck Land
Department or Corporate Records (Dan Mitchell - Dallas).

8